Citation Nr: 0000523	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating 
(reduced to 0 percent) for service-connected residuals of 
frostbite of the left foot, for the period from December 1, 
1994 to January 12, 1998; and entitlement to a rating higher 
than 20 percent for this disability since January 12, 1998.

2.  Entitlement to an increased rating for service-connected 
costochondritis of the thoracic cage, currently evaluated 10 
percent disabling. 

3.  Entitlement to an effective date earlier than May 24, 
1994 for a 10 percent rating for service-connected 
costochondritis of the thoracic cage.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
February 1990.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1994 RO decision which reduced the rating for 
service-connected residuals of frostbite of the left foot 
from 10 percent to 0 percent effective December 1, 1994, and 
from a February 1995 RO decision which denied an increase in 
a 0 percent rating for service-connected costochondritis of 
the thoracic cage.  The veteran appealed for a restoration of 
the 10 percent rating for residuals of frostbite of the left 
foot, and appealed for an increased rating for 
costochondritis of the thoracic cage.  In October 1996, the 
Board remanded the case to the RO for further evidentiary 
development.  

In an August 1997 decision, the RO granted an increased 10 
percent rating for service-connected costochondritis of the 
thoracic cage, effective from May 24, 1994.  The veteran 
appealed for an earlier effective date for the 10 percent 
rating for costochondritis, and also continued to appeal for 
a higher rating for this condition.  In a January 1999 
decision, the RO granted an increased 20 percent rating for 
residuals of frostbite of the left foot, effective January 
12, 1998.  The veteran continues to appeal for restoration of 
the 10 percent rating for frostbite for the period from 
December 1, 1994 to January 12, 1998, and she appeals for a 
rating higher than 20 percent for this disability since 
January 12, 1998.  [The Board notes that the discussion in 
the RO rating decision clearly indicates that January 12, 
1998 was being assigned as the effective date for the 20 
percent rating for frostbite, and the RO correctly noted that 
January 12, 1998 was the effective date for new rating 
criteria for cold injuries.  However, in its decision, when 
listing the veteran's disabilities, the RO typed January 18, 
1998 as the effective date for the 20 percent rating for 
frostbite; this is obviously a clerical error, and such 
should be corrected by the RO.] 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of frostbite of 
the left foot were rated 10 percent from February 28, 1990 to 
December 1, 1994, when the rating was reduced to 0 percent.  
The evidence shows sustained improvement in the residuals of 
frostbite of the left foot, prior to the December 1, 1994 
rating reduction, to the extent that less than mild symptoms 
were present.  Thereafter, there is no evidence that the 
condition produced mild symptoms prior to January 12, 1998, 
when the RO increased the rating to 20 percent based on new 
rating criteria which were effective on that date.

2.  The veteran's residuals of frostbite of the left foot are 
currently manifested by complaints of numbness and cold 
sensitivity.

3.  By an unappealed August 1990 RO decision, the veteran was 
granted service connection for  costochondritis of the 
thoracic cage and assigned a noncompensable evaluation, 
effective from February 28, 1990 (day following release from 
active duty); by a July 1992 unappealed RO decision, the 
veteran's claim for this condition was denied; and the 1990 
and 1992 RO decisions were not undebatably erroneous in 
assigning a noncompensable rating for the condition.

4.  On March 14, 1994, the veteran filed a claim for an 
increase in the 0 percent rating for costochondritis of the 
thoracic cage; and it is not factually ascertainable that the 
disability increased to a compensable degree within the year 
preceding March 14, 1994; the RO increased the rating for 
this condition to 10 percent effective May 24, 1994.

5.  Costochondritis of the thoracic cage is currently 
manifested by complaints of chest and sternum pain; and 
impairment does not exceed that for analogous conditions such 
as removal of one rib, a painful scar, or moderate injury to 
Muscle Group XXI of the thoracic muscles.


CONCLUSIONS OF LAW

1.  The rating for the veteran's residuals of frostbite of 
the left foot was properly reduced from 10 percent to 0 
percent, and the criteria for restoration of a 10 percent 
disability rating have not been met for the period from 
December 1, 1994 to January 12, 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.105, 4.31, 4.104, Diagnostic Code 
7122 (1994-1997).

2.   The criteria for a current rating in excess of 20 
percent for residuals of frostbite of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999).

3.  The criteria for a current rating in excess of 10 percent 
for costochondritis of the thoracic cage have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Code 5297, 4.73, Code 5321, 4.118, Code 7804 (1999).

4.  There was no clear and unmistakable error (CUE) in the 
August 1990 and July 1992 RO decisions which assigned a 
noncompensable evaluation for service-connected 
costochondritis of the thoracic cage, and the decisions are 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104(a), 3.105(a) (1999).

5.  The correct effective date for a 10 percent rating for 
costochondritis of the thoracic cage is March 14, 1994, the 
date of RO receipt of the claim for an increase in the prior 
0 percent rating.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1988 to 
February 27, 1990.  A review of her service medical records 
shows that she was treated for costochondritis of the 
thoracic cage, with right-sided chest and upper back pain, 
after she performed a number of incline push-ups.  She was 
also treated for frostbite of the left foot.  Her DD Form 214 
shows that she was released from active duty due to hardship.

On March 7, 1990, the RO received the veteran's claims for 
service connection for costochondritis with chest pain, and 
for residuals of frostbite with foot infection and numbness.

At an April 1990 VA examination, the veteran complained of 
numbness and tingling of the left foot, with loss of 
sensation in the toes and pain in the joints and arch.  With 
respect to her chest, she complained of sharp pain near the 
sternum, mostly on the right side.  She reported pain on 
turning her head, trouble breathing, pain in the right side 
on lifting and on using the right arm, an occasional tingling 
feeling in the right arm, and a constant feeling of pressure 
on the chest.  On examination of the left foot, the foot was 
cold and white, there were no ulcers, and there were 
peripheral pulses.  Capillary flow was delayed after digital 
compression, and there were three pigmented healed scars on 
the sole of the left foot secondary to blistering at the time 
of exposure.  There was a mycotic infection on the sole of 
the left foot, and the foot became numb and deep purple after 
three minutes in a dependent posture, and there was cold 
sensitivity with cramping.  There was paresthesia of the left 
foot secondary to frostbite.  

The examiner noted that the veteran complained of persistent 
chest pain on the right side between the sternum and ribs and 
into the right arm with tingling of the fingertips.  The 
veteran reported that physical therapy had provided little to 
no relief of pain, and that her current medications included 
Tolectin, Percocet, Indocin, Feldene, Naprosyn, and 
Prednisone.  On examination, there was no evidence of 
disease, injury, scars, or burns.  There was pain and 
tenderness to digital pressure over the right costosternal 
margin.  There was pain on coughing, turning the neck, and 
lifting.  A chest X-ray study was normal.  The diagnoses were 
history of frostbite of the left foot with mild residual 
symptoms, and history of costochondritis of the thoracic cage 
with pain upon physical activity.

In an August 1990 decision, the RO granted service connection 
for residuals of frostbite of the left foot, with a 10 
percent rating, and for costochondritis of the thoracic cage, 
with a noncompensable rating, effective from February 28, 
1990.  The latter disability was rated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5291.  The veteran was 
notified of this decision and she did not appeal.

A private medical record dated in December 1990 from Clinical 
Associates reflects treatment for complaints of upper 
respiratory infection (URI) symptoms, and for complaints of 
sharp left-sided pains for one week; the diagnostic 
assessments were pleurisy and costochondritis.  Antibiotics 
were prescribed.

By a letter dated in August 1991, the veteran submitted a 
claim for an increased rating for residuals of frostbite of 
the left foot and said that her work income was limited by 
the fact that she could not wear dress shoes or stand on her 
feet for long periods of time.  She also stated that her 
costochondritis of the thoracic cage caused severe pain and 
breathing problems which caused her to miss work.

By a letter to the veteran dated in August 1991, the RO asked 
her to provide evidence that her service-connected residuals 
of frostbite of the left foot had worsened.  The veteran did 
not reply to this letter.  In November 1991, the RO notified 
her that her claim for an increased rating for residuals of 
frostbite of the left foot had been denied as she had not 
submitted medical evidence that her condition had worsened.

By a letter received in January 1992, the veteran reiterated 
her assertions.  She also asserted that her August 1991 
letter encompassed claims for increased ratings for residuals 
of frostbite of the left foot and costochondritis of the 
thoracic cage.  She said that she had not submitted medical 
evidence reflecting that her service-connected disability had 
worsened as she currently did not have medical benefits.  She 
then submitted claims for increased ratings for residuals of 
frostbite of the left foot and costochondritis of the 
thoracic cage.  She said the latter condition had worsened, 
and was very hard to cope with in cold weather or during 
strenuous activity.  She claimed she had lost time from work 
due to her service-connected conditions.

At a June 1992 VA examination, the veteran complained of 
attacks of chest pain, particularly after lifting heavy 
items, and said she sometimes had numbness in the right arm 
and difficulty breathing.  With respect to her left foot, she 
said she had decreased sensation in the foot, she was unable 
to stand for very long, she had cramping of the foot, and the 
toenail of the big toe was dead.  On examination, there was 
normal excursion of the chest, and full range of motion of 
the upper extremity with normal muscle strength.  There was 
no neurological deficit, reflexes were equal and active, and 
the Adson sign was negative.  There was tenderness to 
palpation of the right sternocostal junction, and compression 
of the chest caused discomfort on the right.  On examination 
of the feet, both feet were identical.  There was full range 
of motion in both feet, normal gait, and normal heel and toe-
walking.  Standing on the heels and toes in inversion and 
eversion was normal, and pulses and hair distribution were 
normal.  A skin examination was equal in both feet.  The 
toenail of the left big toe had white coloration suggesting 
perhaps a chronic fungal infection, but was not otherwise 
malformed.  There was no local tenderness in the foot and the 
toes had full muscle strength and normal excursion.  The 
diagnostic impression was inflammation of the sternocostal 
junction on the right side of the chest, and a possible 
fungal infection of the nail of the big toe.  The remainder 
of the foot examination was essentially within normal limits.

In a July 1992 decision, the RO denied an increase in a 10 
percent rating for residuals of frostbite of the left foot 
and denied an increase in a 0 percent rating for 
costochondritis of the thoracic cage.  The veteran was 
notified of this decision by a letter dated in July 1992, and 
she did not appeal.

By a letter to the veteran dated in February 1994, the RO 
notified her that an examination was being scheduled to 
evaluate her service-connected condition.

At a March 1994 VA examination of the left foot, posture and 
gait were normal.  On examination of the left foot, color, 
temperature, trophism and sensation were conserved and 
symmetric at all levels, and there were no deformities, 
edema, or scars.  There was a minor deformity of the distal 
half of the nail on the left great toe.  All other nails 
showed normal shape and trophism.  There was full range of 
motion of the ankles, foot, and toes.  Pulses were brisk and 
symmetric at the tibial and pedal levels.  The diagnosis was 
an episode of frostbite of the left foot, resolved without 
sequelae except for a minor deformity on the nail of the 
great toe.

By a letter received by the RO on March 14, 1994, the veteran 
requested a VA examination of her service-connected 
costochondritis of the thoracic cage, which she said was 
causing problems.

By a letter to the veteran dated in March 1994, the RO asked 
her to provide evidence that her service-connected 
costochondritis of the thoracic cage had worsened.

In a March 1994 decision, the RO proposed a reduction of the 
veteran's disability rating for residuals of frostbite of the 
left foot from 10 percent to 0 percent.  The veteran was 
notified of this decision by a letter dated in April 1994.

By statements dated in May 1994, a private nurse 
practitioner, S. Renda, C.R.N.P., indicated that the veteran 
had been followed in her practice since December 1990.  She 
said that in her initial visit, the veteran complained of 
persistent chest musculoskeletal pain consistent with 
costochondritis, and that she was treated with anti-
inflammatory medication.  She stated that the condition 
increased with upper respiratory infections, chest 
infections, and lifting heavy objects, and the most recent 
exacerbation was in April 1994.  With respect to the 
veteran's left foot, she said the veteran had intermittent 
loss of a toenail with a chronic fungal infection, which had 
been treated by a dermatologist without complete resolution.  
She said the toe was subjectively painful with decreased 
sensation on the lateral aspect of the toe.  She stated that 
the veteran was unable to wear a variety of shoes or work 
outdoors in cold weather.

By a letter received on May 17, 1994, the veteran stated that 
she was re-submitting a claim for an increased rating for 
costochondritis of the thoracic cage, which she said was a 
chest disability, not a back disability.  She reiterated many 
of her assertions and stated that she had many problems from 
this condition, including an inability to be in cold weather 
for very long.  She said a cold environment caused difficulty 
in moving and breathing, and that it was difficult to lift 
heavy objects, throw a ball, or swing a bat.  She said that 
she currently took anti-inflammatory medication and performed 
exercises for her condition.  By a statement received on the 
same day in May 1994, the veteran asserted that her residuals 
of frostbite of the left foot were manifested by coldness, a 
loss of color in the foot, skin peeling, decreased sensation 
in her toe, annual loss of her toenail, and cramping in the 
foot, toes, heel, and arch.  She said she was unable to wear 
certain shoes, had to wear thick socks, and was unable to 
stand for long periods of time or her foot became numb and 
pale.  She asserted that her VA examination was inadequate, 
and said she was currently being treated for residuals of 
frostbite of the left foot by her private physician.

By a statement received on May 24, 1994, the veteran 
reiterated many of her assertions regarding current symptoms 
of residuals of frostbite of the left foot and 
costochondritis of the thoracic cage.  She asserted that the 
VA examination of her foot was inadequate.

On July 13, 1994, the RO received private medical records 
from the veteran.  Such records are from Clinical Associates, 
are dated from July 1993 to June 1994, and  reflect treatment 
for a variety of conditions including residuals of frostbite 
of the left foot, tinea unguium (onychomycosis) of the left 
great toenail, costochondritis, lower abdominal pain, and a 
URI.  Such records reflect treatment by several different 
treatment providers, including S. Renda and an unidentified 
dermatologist.    The earliest record reflecting treatment 
for costochondritis of the thoracic cage is dated in April 
1994.  Such record shows that the veteran was treated for 
follow-up of a URI with increased costochondritis symptoms 
for the past 24 hours.  She complained of decreased sensation 
and occasional pain in the great toe.  On examination, the 
chest was tender at the sides of the sternum, and the left 
great toe had decreased sensation and an increase in a fungal 
infection of the nail; the diagnostic assessments were a URI, 
costochondritis, and a frostbite injury.  Antibiotics were 
prescribed.

In a September 1994 decision, the RO reduced the veteran's 
disability rating for residuals of frostbite of the left foot 
from 10 percent to 0 percent, effective December 1, 1994.  
The 0 percent rating was confirmed and continued in a 
November 1994 rating decision.

At a November 1994 VA examination, the veteran complained of 
intermittent pain in the sternal area, with radiation to the 
right side of the chest.  She said the pain was intensified 
by exercise and cold weather, and was eased by medication.  
On examination, the thoracic rib cage showed a normal 
appearance without deformity.  There was moderate tenderness 
in the midsternal area as well as the right chest from T3 to 
T6.  There were no palpable fractures, and no palpable bony, 
muscle or soft tissue damage.  There was full inspiration and 
expiration.  The chest was clear.  On examination of the 
thoracic spine, there was a normal appearance without 
deformity, there was no tenderness or paraspinal spasm, and 
range of motion was normal.  A chest X-ray study was 
negative.  The diagnostic impression was thoracic 
costochondritis.

By a statement received in March 1995, the veteran reiterated 
many of her assertions regarding her service-connected 
costochondritis of the thoracic cage.  She said that the 
disability limited the motion of her chest and neck and 
reduced her pulmonary capacity and should be rated under the 
appropriate rating criteria.  She said the disability should 
not be rated under the criteria pertaining to the dorsal 
spine.  She asserted that pulmonary and neurological 
examinations should be performed to properly evaluate this 
condition as all of her VA examinations were inadequate.  
With respect to her left foot, she said that her VA 
examination was inadequate, that she had numbness and 
tingling in the foot, and that her damaged toenail was almost 
gone.

By a statement dated in July 1995, the veteran's 
representative asserted that an attempt should be made to 
obtain the medical records of the dermatologist referenced by 
S. Renda in her May 1994 statement.

By a statement dated in July 1996, the veteran's 
representative asserted that the veteran's costochondritis of 
the thoracic cage should be evaluated under the rating 
criteria pertaining to respiratory conditions, specifically 
those relating to residuals of pleural cavity injuries.  He 
contended that the November 1994 VA examination was 
inadequate, and that the service-connected costochondritis of 
the thoracic cage was more disabling than currently 
evaluated.  He also asserted that the March 1994 VA 
examination was inadequate, and that the disability rating 
for residuals of frostbite of the left foot was not properly 
reduced under 38 C.F.R. § 3.344. 

In October 1996, the Board remanded the veteran's claims for 
VA examinations of the service-connected conditions in order 
to obtain any outpatient treatment records and for 
readjudication by the RO.

By a letter to the veteran dated in November 1996, the RO 
requested that she complete an authorization for release of 
information to enable the RO to obtain medical records from 
Clinical Associates, and that she provide information 
regarding any other medical treatment for the conditions at 
issue since June 1994.

By a statement dated in January 1997, the veteran said there 
were no available medical records dated back to June 1994, 
since she had not been receiving medical treatment for her 
conditions.  She added that she was taking over-the-counter 
medications, and that she planned to see her private 
physician soon.

At a March 1997 VA examination of the veteran's chest and 
spine, the veteran complained of pain in the sternum and 
right rib cage, primarily on strenuous activity and in cold 
weather.  The examiner noted that the claims file was not 
available.  On examination, there was mild to moderate mid-
sternal tenderness along the right sternal border.  The 
examiner noted that the veteran reported pain on all 
stretching movements, but there was no objective evidence of 
this.  The chest was clear and expansion was full.  An 
examination of the thoracic and lumbosacral spine showed no 
tenderness or paraspinal spasm, and there was no objective 
evidence of pain on motion.  The veteran arose and stood 
normally, squatted normally, her gait was normal, her heel 
and toe gaits were normal, and she hopped normally on either 
foot.  An X-ray study of the chest, ribs, and sternum 
revealed no definite findings.  X-ray studies of the thoracic 
and lumbar spine showed no definite abnormalities.  The 
diagnostic impression was costochondritis of the thoracic 
cage.  In an August 1997 addendum, the examiner noted that he 
had reviewed the claims file, and there was no change in his 
report.

At a March 1997 VA examination of the veteran's feet, she 
reported that she remained asymptomatic except for 
sensitivity of the left foot, especially the toes, to cold 
exposure.  The examiner noted that the claims file was not 
available.  On examination of the feet, the color, 
temperature, and general trophism of both feet were conserved 
and symmetric.  There were no deformities on either foot.  
The longitudinal and transverse arches of both feet were 
conserved and symmetric.  There was no edema, pallor, or 
cyanosis.  The skin was normal throughout.  The nails showed 
a normal shape, attachment, and trophism.  Both calves showed 
a normal and symmetric trophism.  Pulses were conserved and 
symmetric at all levels along the lower extremities.  
Standing and walking were accomplished well, and there was a 
normal range of motion of the ankles, feet, and toes.  The 
diagnosis was a history of an episode of frostbite involving 
the toes of the left foot, with no objective abnormalities 
found on the clinical examination.  In a July 1997 addendum, 
the examiner indicated that he had reviewed the claims file, 
and noted that the veteran had submitted multiple assertions 
regarding her left foot, and had complained that her left 
great toenail had either fallen off or was deformed.  The 
examiner noted that on examination in March 1997, the left 
great toenail was entirely normal, as was the remainder of 
the examination, and his diagnostic impression was unchanged.  
He indicated that the veteran showed no objective 
abnormalities on examination in connection with her history 
of an episode of frostbite.

In an August 1997 decision, the RO granted an increased 10 
percent rating for service-connected costochondritis of the 
thoracic cage, effective from May 24, 1994.  

By a statement dated in February 1998, the veteran asserted 
that an earlier effective date should be assigned for a 10 
percent rating for costochondritis of the thoracic cage, 
specifically March 1990, the date of her initial claim for 
service connection.  She asserted that her disability was 
inappropriately rated as a back disability for several years.

By a statement dated in March 1998, the veteran's 
representative asserted that a pulmonary examination should 
be performed to evaluate the veteran's service-connected 
costochondritis of the thoracic cage.

By a statement dated in May 1998, the veteran asserted that 
the date of her separation from military service should be 
the effective date for the grant of a 10 percent rating for 
costochondritis of the thoracic cage.  In a September 1998 
letter, the veteran reiterated many of her assertions.  She 
said that the reports of all the VA examinations which 
evaluated her left foot condition did not accurately reflect 
all of her reported symptoms, including cramping pain, 
numbness, skin loss, color change of the skin, impaired 
sensation, cold sensitivity and arthralgia.  She asserted 
that a 30 percent rating should be assigned for residuals of 
frostbite of the left foot.

At a December 1998 VA examination of the veteran's feet, the 
veteran complained of occasional numbness of the great toe 
and heel on the left side, as well as occasional blue 
coloration on exposure to cold.  On examination, posture and 
gait were normal.  The color, temperature, and general 
trophism of both lower limbs were conserved and symmetric.  
Pulses were conserved and symmetric.  There were no 
significant deformities.  Range of motion of the left ankle, 
foot and toes was generally normal.  The longitudinal and 
transverse arches of both feet were conserved and symmetric.  
The nail on the left great toe was thickened and slightly 
irregular; it was well-attached.  The nails on the other toes 
of the left foot appeared normal.  The skin was clear, and 
weight-bearing was well-performed.  The diagnosis was history 
of frostbite of the left foot, with hospitalization for 
intravenous antibiotics and local dressings.  The examiner 
noted that the veteran currently complained of numbness on 
areas of her left foot and irregularity of the left great 
toenail, and that a general examination of the area confirmed 
the deformity of the nail, and was otherwise within normal 
limits regarding absence of deformities, ranges of motion, 
and circulation.  There were no significant scars.

In a January 1999 decision, the RO granted an increased 20 
percent rating for residuals of frostbite of the left foot, 
effective in January 12, 1998 (the date of revision of the 
rating criteria pertaining to cold injury residuals).

By a statement dated in February 1999, the veteran reiterated 
many of her assertions, and said her costochondritis of the 
thoracic cage was progressively worsening.

II.  Analysis

A.	Restoration of a 10 Percent Rating for Residuals of 
Frostbite of the Left Foot from December 1994 to January 
1998

The veteran appeals an RO rating decision which reduced the 
rating for her service-connected residuals of frostbite of 
the left foot from 10 percent to 0 percent. 

Initially, the Board notes that when service connection was 
established for residuals of frostbite of the left foot, the 
disability was rated 10 percent disabling from February 28, 
1990.  In a March 1994 decision, the RO proposed a reduction 
of the rating to a 0 percent rating.  The veteran was 
notified of this decision in April 1994.  In a September 1994 
rating decision, the disability rating was reduced to 0 
percent effective December 1, 1994.  This disability is 
currently rated 20 percent disabling; such rating has been in 
effect since January 12, 1998, the date of a regulatory 
change in the rating criteria pertaining to residuals of cold 
injuries.  Hence, the issue on appeal is entitlement to 
restoration of a 10 percent rating for the period from 
December 1, 1994 to January 12, 1998.

The veteran's claim for restoration of a 10 percent rating 
(for the period from December 1994 to January 1998) is well-
grounded (plausible) within the meaning of 38 U.S.C.A. § 
5107(a).  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist her in developing 
evidence pertinent to her claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the criteria in effect prior to January 18, 1998, a 10 
percent rating is warranted for residuals of unilateral 
frozen feet with mild symptoms, to include chilblains.  A 20 
percent rating is for assignment on the showing of persistent 
moderate swelling, tenderness, redness, etc.  38 C.F.R. § 
4.104, Diagnostic Code 7122 (1994-1997).  When the 
requirements for a compensable rating are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.

In reducing the rating, the RO complied with the procedures 
of 38 C.F.R. § 3.105(e), as to giving her an opportunity to 
submit additional evidence, and as to the effective date for 
reduction.  The 10 percent rating was in effect from February 
1990 to December 1994, less than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c). Having decided that the process required to reduce 
the veteran's disability rating for residuals of frostbite of 
the left foot was correctly followed by the RO, the next 
question to be addressed is whether the evidence and other 
legal authority supported the reduction.

During service, the veteran was treated for frostbite of the 
left foot.  A review of post-service medical records shows 
that in 1990, when a 10 percent rating was initially 
assigned, the veteran's service-connected residuals of 
frostbite of the left foot were manifested by a cold and 
white foot, delayed capillary flow after digital compression, 
three pigmented healed scars on the sole of the left foot, 
cold sensitivity with cramping, and paresthesia of the left 
foot.  The foot became numb and deep purple after three 
minutes in a dependent posture, there were peripheral pulses, 
and there were no ulcers.

VA medical records dated from June 1992 to March 1994 reflect 
that the only current objective left foot symptom was a 
chronic fungal infection of the left great toenail with minor 
deformity of the left great toenail.  At a March 1994 VA 
examination, color, temperature, trophism and sensation of 
the left foot were conserved and symmetric at all levels.  

Private medical records from a private nurse practitioner, S. 
Renda, dated from April 1994 to May 1994, indicate that the 
veteran had intermittent loss of the left great toenail with 
a chronic fungal infection, and note that the toe was 
subjectively painful with decreased sensation on the lateral 
aspect of the toe.

At a March 1997 VA examination of the veteran's feet, the 
veteran reported that she remained asymptomatic except for 
sensitivity of the left foot, especially the toes, to cold 
exposure.  On examination of the feet, the color, 
temperature, and general trophism of both feet were conserved 
and symmetric, there were no deformities on either foot, 
there was no edema, pallor, or cyanosis, the skin was normal 
throughout, and the nails showed a normal shape, attachment, 
and trophism.  Pulses were conserved and symmetric at all 
levels along the lower extremities.  The diagnosis was a 
history of an episode of frostbite involving the toes of the 
left foot, with no objective abnormalities found on the 
clinical examination.  In a July 1997 addendum, the examiner 
indicated that the veteran showed no objective abnormalities 
on examination in connection with her history of an episode 
of frostbite.

The Board notes that the veteran is not service-connected for 
a fungal infection of the left foot, and symptoms of such may 
not be considered when evaluating the service-connected 
condition of residuals of frostbite of the left foot.  The 
use of manifestations not resulting from service-connected 
disease or injury in establishing a service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14.

The only objective clinical symptom due to residuals of 
frostbite of the left foot which was noted from 1994 to 1997 
is decreased sensation in the left great toe, noted by the 
veteran's private nurse practitioner in 1994.  This opinion 
is contradicted by the opinions shown in two VA examinations 
(each performed by the same VA doctor) in 1994 and 1997.  The 
VA doctor opined that there were no current residuals of 
frostbite of the left foot, and found no decreased sensation 
on clinical examination.  The Board finds that the VA 
doctor's opinion is more probative than that of the veteran's 
private nurse practitioner, due to his more lengthy medical 
training, and since his examinations of the veteran's left 
foot reflect a more thorough examination than that of Ms. 
Renda.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has offered guidance 
on the assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  See 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Further, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22 (1998); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In doing so, the Board is 
free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Evans, supra; 
Owens v. Brown, 7 Vet. App. 429 (1995).

After reviewing all the evidence, including examination and 
treatment records, the Board agrees with the RO that the 
service-connected residuals of frostbite of the left foot 
improved to a noncompensable level prior to the rating being 
reduced to 0 percent as of December 1, 1994, and such 
continued until the RO later increased the rating to 20 
percent as of January 12, 1998.  Considering the rating 
criteria in effect from 1994 to 1998, the medical evidence 
from that period does not show residuals of unilateral frozen 
feet with mild symptoms, to include chilblains.  38 C.F.R. § 
4.104, Diagnostic Code 7122 (1994-1997).  Rather, less than 
mild symptoms were demonstrated, warranting a noncompensable 
rating for the condition.  38 C.F.R. § 4.31.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for restoration of a 10 percent rating for the period from 
December 1994 to January 1998 must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Increase Rating for Residuals of Frostbite of the Left 
Foot since 
January 12, 1998

The veteran's claim for an increase in the current 20 percent 
rating for her service-connected residuals of frostbite of 
the left foot (which rating the RO assigned effective January 
12, 1998) is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

New rating criteria for rating cold injury residuals became 
effective on January 12, 1998 (see 62 Fed.Reg. 65207 (1997)) 
and there were further minor changes to the criteria 
effective on August 13, 1998 (see 63 Fed.Reg. 37778 (1998)).  
Under the new criteria for rating cold injury residuals, a 30 
percent rating is assigned with the following in affected 
parts:  arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 20 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity.  
Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1999).

At a March 1997 VA examination, color, temperature, and 
general trophism of both feet were conserved and symmetric.  
There were no deformities on either foot. There was no edema, 
pallor, or cyanosis.  The skin was normal throughout.  The 
nails showed a normal shape, attachment, and trophism.  
Pulses were conserved and symmetric at all levels along the 
lower extremities.  The diagnosis was a history of an episode 
of frostbite involving the toes of the left foot, with no 
objective abnormalities found on the clinical examination.  
In a July 1997 addendum, the examiner indicated that the 
veteran showed no objective abnormalities on examination in 
connection with her history of an episode of frostbite.

At the most recent VA examination, in December 1998, the 
veteran complained of occasional numbness of the great toe 
and heel on the left side, as well as occasional blue 
coloration on exposure to cold.  On examination, posture and 
gait were normal.  The color, temperature, and general 
trophism of both lower limbs were conserved and symmetric.  
Pulses were conserved and symmetric.  There were no 
significant deformities.  The nail on the left great toe was 
thickened and slightly irregular; it was well-attached.  The 
examination was otherwise within normal limits regarding 
absence of deformities, ranges of motion, and circulation.  
The nails on the other toes of the left foot appeared normal.  
There were no significant scars.  The skin was clear, and 
weight-bearing was well-performed.  The diagnosis was history 
of frostbite of the left foot, with hospitalization for 
intravenous antibiotics and local dressings. 

The weight of the evidence demonstrates subjective complaints 
of numbness and cold sensitivity, and indicates no objective 
symptoms other than deformity of the left great toenail.  The 
Board notes that the medical evidence does not demonstrate 
that the deformity of the left great toenail is related to 
the service-connected residuals of frostbite of the left 
foot, and notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing a 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.  However, even assuming that the left great toenail 
abnormality is deemed to be a residual of frostbite, such 
minimal defect, when considered with other symptoms, does not 
support an increase in the current 20 percent rating.  The 
Board finds that no more than a 20 percent rating under Code 
7122 is in order, as the recent medical evidence does not 
demonstrate arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), and thus a 30 percent rating is not in 
order.

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

C.	Increased Rating for Costochondritis of the Thoracic 
Cage 

The veteran's claim for an increase in a 10 percent rating 
for her service-connected costochondritis of the thoracic 
cage is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with her claim.  
38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Costochondritis means inflammation of rib cartilage.  Since 
the veteran's costochondritis of the thoracic cage does not 
have its own diagnostic code, it must be rated by analogy.  
Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

When service connection and a 0 percent rating were 
established for costochondritis of the thoracic cage in 1990, 
the disability was rated by analogy (38 C.F.R. § 4.20) to 
limitation of motion of the dorsal (thoracic) spine, under 
38 C.F.R. § 4.71a, Diagnostic Code 5291.  The RO confirmed 
and continued the 0 percent rating under Code 5291 until 
1997, when the RO determined that based on the veteran's 
current symptoms, her service-connected costochondritis of 
the thoracic cage was more appropriately rated by analogy 
under the criteria pertaining to removal of ribs (38 C.F.R. 
§ 4.71a, Diagnostic Code 5297) and the criteria pertaining to 
scars (38 C.F.R. § 4.118, Diagnostic Code 7804), and the RO 
assigned an increased 10 percent rating effective May 24, 
1994.

A review of the recent medical records shows that the 
veteran's service-connected costochondritis of the thoracic 
cage is manifested by complaints of pain in the sternum and 
right rib cage, primarily on strenuous activity and in cold 
weather.  In May 1994, S. Renda, C.R.N.P., indicated that the 
veteran had been followed in her practice since December 
1990.  She said that in her initial visit, the veteran 
complained of persistent musculoskeletal chest pain 
consistent with costochondritis.  She stated that the 
condition increased with upper respiratory or chest 
infections, and lifting heavy objects.  On VA examination in 
November 1994, the thoracic rib cage showed a normal 
appearance without deformity, there was moderate tenderness 
in the midsternal area as well as the right chest from T3 to 
T6, and there were no palpable fractures, and no palpable 
bony, muscle or soft tissue damage.  There was full 
inspiration and expiration, and the chest was clear.  A chest 
X-ray study was negative.  The diagnostic impression was 
thoracic costochondritis.

At the most recent VA examination in March 1997, there was 
mild to moderate mid-sternal tenderness along the right 
sternal border.  The examiner noted that the veteran reported 
pain on all stretching movements, but there was no objective 
evidence of this.  The chest was clear and expansion was 
full.  An examination of the thoracic and lumbosacral spine 
showed no tenderness or paraspinal spasm.  An X-ray study of 
the chest, ribs, and sternum revealed no definite finding.  
X-ray studies of the thoracic and lumbar spine showed no 
definite abnormalities.  The diagnostic impression was 
costochondritis of the thoracic cage.  In an August 1997 
addendum, the examiner noted that he had reviewed the claims 
file, and there was no change in his report.

With regard to the analogous rating codes relied on by the RO 
in assigning the current 10 percent rating for 
costochondritis, Code 7804 provides for a 10 percent rating 
for a superficial scar which is tender and painful on 
objective demonstration.  Since that is the maximum rating 
under this code, such does not permit a higher rating in the 
instant case.  Analogous Code 5297 provides for a 10 percent 
rating for removal of one rib or resection of two or more 
ribs without regeneration; a 20 percent rating requires 
removal of two ribs.  Of course, the veteran does not 
actually have rib removal, but the medical evidence does not 
suggest that her costochondritis produces impairment which is 
analogous to removal of two ribs.  Thus, a rating higher than 
10 percent is not permitted under this code.

The Board has also considered other possible diagnostic codes 
for rating the costochondritis by analogy.  The condition may 
be rated by analogy under 38 C.F.R. § 4.73, Code 5321, which 
pertains to injury to Muscle Group XXI, the muscles of 
respiration (the thoracic muscle group).  Again, such a 
rating is by analogy; the veteran is only service connected 
for costochondritis and such does 
not actually involve a muscle injury.  Regulations concerning 
rating muscle injuries were revised effective July 3, 1997, 
but there were no material changes to Code 5321.  Under the 
criteria set forth in Code 5321, a 10 percent evaluation is 
warranted for a moderate injury to Muscle Group XXI involving 
the muscles of respiration, and a 20 percent evaluation is 
warranted for moderately severe or severe injury to such 
muscles.  Neither the historical information concerning the 
initial injury and treatment, nor the more recent medical 
records describing residual functional impairment, suggest 
that the veteran's costochondritis produces impairment which 
exceeding that found in the analogous condition of a moderate 
(10 percent) injury of Muscle Group XXI.  See 38 C.F.R. § 
4.56 (factors to be considered in rating muscle injuries).  
The Board notes that a 10 percent rating for moderate 
disability of Muscle Group XXI encompasses fatigue pain as 
discussed in 38 C.F.R. § 4.56.  The information concerning 
the extent of the injury and treatment in service for 
costochondritis of the thoracic cage, and the objective 
findings in more recent medical records, reveal none of the 
characteristics of a moderately severe (20 percent) muscle 
injury, under the guidelines of 38 C.F.R. § 4.56.

Although the veteran and her representative have asserted 
that the disability should be rated under the criteria 
pertaining to pulmonary (lung) disorders, there is no medical 
evidence of pulmonary symptoms due to service-connected 
costochondritis of the thoracic cage, and thus the Board 
finds that pulmonary conditions are not closely analogous to 
costochondritis of the thoracic cage and that application of 
the rating criteria pertaining to pulmonary conditions would 
be a conjectural analogy, and thus is not proper.  38 C.F.R. 
§ 4.20.

The weight of the evidence establishes that the service-
connected costochondritis of the thoracic cage is currently 
no more than 10 percent disabling under any analogous 
diagnostic code.The preponderance of the evidence is against 
the claim.  Therefore the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
	
D.	Earlier Effective Date for a 10 Percent Rating for 
Costochondritis of the Thoracic Cage 

The veteran appeals for an effective date prior to May 24, 
1994 for a 10 percent rating for service-connected 
costochondritis of the thoracic cage.

The veteran argues, in part, that an earlier effective date 
for the 10 percent rating is warranted because August 1990 
and July 1992 RO decisions, which assigned a 0 percent 
rating, were based on CUE.  The Board notes that those RO 
decisions were not appealed by the veteran, and thus they are 
final, unless the decisions are shown to be based on CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Legal authority 
provides that where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a) 

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

In the present case, no specific allegations have been 
advanced to the effect that the correct facts as they were 
known at the time were not before the RO in August 1990 and 
July 1992.  The veteran contends that, at the time of the 
rating decisions in question, the RO applied an incorrect 
diagnostic code, and that she suffered from symptomatology 
sufficient to warrant the assignment of a compensable 
evaluation.

As noted above, since costochondritis of the thoracic cage is 
an unlisted condition, it must be rated by analogy.  
Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.

When service connection and a 0 percent rating were 
established for costochondritis of the thoracic cage in 1990, 
the disability was rated by analogy (38 C.F.R. § 4.20) to 
limitation of motion of the dorsal (thoracic) spine, under 
Diagnostic Code 5291.  In 1992 the RO confirmed and continued 
the 0 percent rating under Code 5291.  The noncompensable 
rating continued until a 1997 rating decision which assigned 
a 10 percent rating (effective May 24, 1994) by analogy to 
Code 5297 (rib removal) Code 7804 (scars).  The veteran's 
mere dispute with how the RO weighed the evidence at the time 
of the 1990 and 1992 rating decisions does not meet the 
standard of CUE.  There is nothing in the evidence from the 
time of those rating decisions which would compel a 
conclusion, to which reasonable minds could not differ, that 
the veteran's costochondritis was compensably disabling under 
the analogous diagnostic code cited by the RO or under any 
other analogous diagnostic code.  

Although the veteran asserts that her costochondritis of the 
thoracic cage should have been rated under criteria 
pertaining to pulmonary disorders, there is no medical 
evidence of pulmonary symptoms due to costochondritis at the 
time of the 1990 and 1992 rating decisions.  Given the nature 
of the veteran's costochondritis, it cannot be said that the 
RO committed undebatable error in its selection of an 
analogous diagnostic code for rating the condition.  The very 
process of rating by analogy connotes that the adjudicator 
must estimate that the condition which is actually service 
connected is producing impairment on a par with a similar 
condition which is not actually service connected.  There is 
much room for discretion in the selection of an analogous 
rating code.  There is nothing to suggest that, at the time 
of the 1990 and 1992 RO decision, all reasonable adjudicators 
would have selected some other analogous diagnostic code to 
rate the veteran's costochondritis, and in so doing would 
have assigned a compensable rating.  Examinations and medical 
records dated years later, including the 1994 private medical 
records emphasized by the veteran, have no relevance to the 
question of CUE in the 1990 and 1992 RO decisions, since CUE 
must be determined based on the evidence of record and law in 
effect at the time the decision was rendered. 

Considering the evidence available at the time of the 1990 
and 1992 RO decisions, and applicable rating criteria, there 
is nothing to compel a conclusion, to which reasonable minds 
could not differ, that a compensable rating should have been 
assigned.  The file shows that the RO properly considered the 
evidence when making its 1990 and 1992 decisions.  There was 
no undebatable error of law that would have manifestly 
changed the outcome, and the Board finds no CUE in the 1990 
and 1992 RO decisions.  Thus, under the theory of CUE, there 
is no basis for an effective date earlier than May 24, 1994 
for a 10 percent rating for costochondritis.

The effective date for the 10 percenet  rating for 
costochondritis of the thoracic cage must be determined in 
relation to a new claim.  Here, the RO received the veteran's 
letter requesting a VA examination of her costochondritis of 
the thoracic cage on March 14, 1994.  She asserted that the 
condition was causing problems.  The RO received another 
claim for an increased rating for costochondritis on May 17, 
1994, and received another claim for an increased rating for 
costochondritis on May 24, 1994.  

The Board construes the veteran's March 14, 1994 request for 
a VA examination as a claim for an increased rating for 
costochondritis.  38 C.F.R. § 3.155.  Hence, the Board will 
use that date (rather than the May 24, 1994 date relied on by 
the RO) to determine the effective date for the increase in 
the rating from 0 percent to 10 percent.

The law provides that increased ratings are effective as of 
the date of receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

There is no medical evidence on file which reflects an 
increase in the severity of costochondritis of the thoracic 
cage within the year preceding the March 14, 1994 claim; as 
such, it is not factually ascertainable that costochondritis 
of the thoracic cage increased on some date within the year 
preceding March 14, 1994.  Therefore, the effective date for 
the increased rating, from 0 percent to 10 percent, for 
costochondritis of the thoracic cage may be no earlier than 
the date of VA receipt of the claim, March 14, 1994.  In 
accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the 
Board finds that the correct effective date for assignment of 
a compensable rating for costochondritis of the thoracic cage 
is March 14, 1994.

For these reasons, an earlier effective date of March 14, 
1994 for a 10 percent rating for costochondritis of the 
thoracic cage is granted.



ORDER

Restoration of a 10 percent rating for residuals of frostbite 
of the left foot for the period from December 1, 1994 to 
January 12, 1998 is denied.

An increase in the current 20 percent rating for residuals of 
frostbite of the left foot is denied.

An increase in the current 10 percent rating for 
costochondritis of the thoracic cage is denied.

An earlier effective date of March 14, 1994, for a 10 percent 
rating for costochondritis of the thoracic cage, is granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

